Citation Nr: 1132953	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. Locklear


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a June 2011 Travel Board hearing.  The Veteran submitted additional evidence along with waivers of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).  Additional evidence was recently submitted along with a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his service-connected hypertensive cardiovascular disease is worse than currently rated and that he is entitled to a higher disability rating.  

The Veteran recently submitted an operative report showing he underwent a coronary artery bypass on July 11, 2011.  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017, a 100 percent evaluation is assigned for a period of three months following hospital admission for surgery.  Thereafter, the disability is rated based on congestive heart failure, workload METS, or ejection fraction.  

While the evidence submitted shows the date of the surgery, it does not show the date of hospital admission.  Likewise, the post-surgery level of disability is not currently known (indeed, 3 months has not yet passed since the surgery).  Therefore, 
remand is necessary to obtain the complete records of hospitalization in July 2011 at William Beaumont Army Medical Center.  In addition, a new VA examination should be scheduled to assess the post-surgical level of disability.  

At the June 2011 Travel Board hearing, the Veteran testified that his condition has worsened since he was last evaluated.  He reported that he suffers from constant angina and that he has had bad reactions to certain medications that he takes for his heart disability.  He indicated that on one occasion, paramedics were dispatched to his home due to his chest pain.  He also testified that due to his heart disorder, he was assigned to a job that requires less physical activity.  The Veteran submitted a copy of a January 2011 ambulance report which showed that he was treated for chest pain.  The last treatment reports are dated in 2009 (other than the recently submitted operative reports).  Thus, the Veteran should be asked to provide information concerning treatment he has received for his heart condition since 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all treatment providers who have treated him for his heart condition since June 2009.  After securing any necessary release, the RO/AMC should request any records identified by the Veteran.  Specifically, records should be requested from the William Beaumont Army Medical Center, to include all treatment records from his hospitalization in July 2011 for surgery as well as any outpatient records dating since June 2009.  In addition, obtain relevant VA treatment records from the El Paso VA Medical Center dating since July 2009.  


2.  After the above development is completed to the extent possible, schedule the Veteran for a VA heart examination to assess the current nature and severity of his hypertensive cardiovascular disease and coronary artery bypass.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and the results included in the examination report.  If any testing is contraindicated, the examiner should explain why such testing will not be accomplished.  The examiner should report the Veteran's heart workload in terms of ejection fraction and METs.  In addition, the examiner should indicate whether there is evidence of congestive heart failure as a result of the Veteran's service-connected heart disease and if so, the frequency and severity of this condition.  The examiner must provide a medical rationale for any stated opinion.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

